Citation Nr: 1742454	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-18 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability with sciatica.

2.  Entitlement to service connection for a left hand or wrist disability, to include carpal tunnel syndrome.  

3.  Entitlement to a compensable disability rating for hearing loss.

4.  Entitlement to an initial rating greater than 10 percent for tinnitus on an extraschedular basis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1975.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was transferred to the RO in Muskogee, Oklahoma.

This case was previously before the Board in July 2015 and remanded for additional development.  In remanding the issues of service connection for a left wrist/hand disability and service connection for a low back disability, the Board noted that service personnel records received in August 2014 are relevant to these claims.  Therefore, the Board found that VA must consider these claims without regard to the finality of a January 2004 rating decision, which had denied service connection for these issues.  38 C.F.R. § 3.156(c).  
 
The issues of entitlement to service connection for a low back condition and entitlement to service connection for a left hand/wrist condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From one year preceding the date of this claim, the Veteran's bilateral hearing loss has been manifested by auditory acuity no worse than Level III in the right ear and left ear; there is no indication of an exceptional pattern of hearing impairment or suggestion that the regular schedular rating criteria do not contemplate his level of functional impairment.

2.  The Veteran's disability picture for his service-connected tinnitus is contemplated by the Rating Schedule, such that the assigned schedular evaluation for his service-connected tinnitus disability is adequate.

3.  From June 27, 2012, the Veteran meets the schedular criteria for TDIU, and his service-connected PTSD prevents him from engaging in substantially gainful employment consistent with his level of education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for an increased rating greater than 10 percent for tinnitus, on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. § 3.321(b) (2016).

3.  From June 27, 2012, the criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Inasmuch as the August 2012 rating decision on appeal granted service connection and assigned a disability rating and effective date for tinnitus, statutory notice served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007).  A January 2013 statement of the case properly provided notice on the "downstream" issue of entitlement to an increased rating, and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542. 
VA's duty to notify regarding the claim for an increased rating for bilateral hearing loss was satisfied by a letter in December 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir.2015).   

The duty to assist has also been satisfied.  The Veteran's available service treatment records (STRs), post-service medical records, and lay statements are in the claims file and were reviewed in connection with his claim.  He was afforded VA audiological examinations in January 2012 and March 2016.  The Board finds the examination reports adequate for rating purposes as they included audiometry in accordance with regulatory criteria, and the examiners expressed familiarity with the Veteran's history and the hearing loss disability picture presented.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiners also elicited from the Veteran, and accepted at face value, his descriptions of the impact of his hearing loss on his functioning.  He has not identified any additional pertinent evidence that remains outstanding.  VA's duty to assist is met.

The Board also finds there has been substantial compliance with the Board's other remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "ensure compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board will now address the merits of the claims. 




Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.  Separate diagnostic codes identify different disabilities. 

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations for hearing acuity assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the Veteran's average hearing threshold.  The average puretone threshold is derived from puretone audiometric testing in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIA of 38 C.F.R. § 4.85 to determine the hearing acuity level.  Table VIA is used when speech discrimination tests are not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (defined in 38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

During his January 2012 VA audiological examination, the Veteran reported difficulty hearing his wife and that he believed his hearing was worsening.  On examination, audiometry revealed that puretone thresholds, in decibels were: 

	


HERTZ



1000
2000
3000
4000
Average
RIGHT
30
25
40
40
34
LEFT
25
20
35
35
29

Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.  

During his March 2016 VA audiological examination, the Veteran stated he has difficulty understanding speech with background noise.  He reported needing to listen to television at a louder volume than others would prefer.  The examining audiologist noted that the Veteran was wearing two hearing aids.  

On examination, audiometry revealed that puretone thresholds, in decibels were: 

	


HERTZ



1000
2000
3000
4000
Average
RIGHT
40
40
50
55
46.25
LEFT
35
40
55
60
47.5

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and 80 percent in the left ear.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.  

Analysis

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

After carefully reviewing the evidence, the Board finds that no audiometry during the period under consideration shows a hearing loss disability warranting a rating in excess of zero percent under the schedular criteria for rating hearing loss.  The Board further finds that the record does not demonstrate an exceptional pattern of hearing impairment in either ear of the type contemplated by 38 C.F.R. § 4.86.  Accordingly, the Board must conclude that the Veteran's claim for a compensable disability rating for bilateral hearing loss is not warranted.

Regarding the Veteran's statements that his hearing impairment is greater than reflected by the zero percent rating assigned, the Veteran is competent to testify as to symptoms he experiences, and indeed, the audiometry indicates that his hearing has worsened.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  As noted above, however, disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned from audiometric evaluations.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Accordingly, the Board is it is unable to grant the appeal because the specific legal criteria for a compensable rating for bilateral hearing loss have not been met. 

The Board has considered whether this matter should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).  In this case, however, referral for extraschedular consideration is not necessary because the schedular criteria for the Veteran's hearing loss contemplate the findings and associated functional impairment (such as difficulty hearing conversations with background noise) shown and there is no impairment (either reported by the Veteran or indicated by the evidence of record) that is not encompassed by the schedular criteria; therefore, the schedular criteria are not inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008) (setting forth criteria for when referral for extraschedular consideration is required); see also Doucette v. Shulkin, 28 Vet. App. 366 (2017). 

II.  Entitlement to an increased rating in excess of 10 percent for tinnitus

In a July 2015 decision, the Board denied the Veteran's claim for an increased rating for tinnitus on a schedular basis because 10 percent is the maximum rating for this disability (even if present in both ears).  The issue was then remanded to the RO for further consideration.   During his March 2016 VA audiological examination, the Veteran described his tinnitus as constant bilateral ringing in his ears.  He stated that his tinnitus interfered with his ability to hear speech normally.  The examining audiologist opined that his tinnitus did not impact the ordinary conditions of daily life including the ability to work.  In a May 2016 Supplemental Statement of the Case (SSOC), the RO continued the 10 percent rating. 

The issue for consideration here is whether the Board should refer this claim for extraschedular consideration under 38 C.F.R. § 3.321(b).  In this case, however, referral for extraschedular consideration is not necessary because the schedular criteria for the Veteran's tinnitus contemplate the findings and associated functional impairment (such as constant bilateral ringing in the ears) shown and there is no impairment (either reported by the Veteran or indicated by the evidence of record) that is not encompassed by the schedular criteria; therefore, the schedular criteria are not inadequate.  See Thun, 22 Vet. App. at 115.



III.  TDIU

In his July 2017 appellate brief, the Veteran's representative asserted that the Veteran is entitled to TDIU because his service-connected posttraumatic stress disorder (PTSD), currently rated at 70 percent, makes him unemployable.  

In July 2015, the Board had remanded this claim as intertwined with the claims on appeal.  In a May 2016 SSOC, the RO denied this claim because Social Security Administration (SSA) records show that the Veteran was disabled due to his orthopedic conditions, including his back and left hand and wrist conditions, which remain on appeal.    Although the Board is again remanding the Veteran's claims for service connection for a low back and left hand/wrist disability, the Board agrees that the evidence raises consideration of TDIU based on his service-connected PTSD.

The evidence of record shows that the Veteran has not worked since January 2012.  His former employer completed VA paperwork confirming his last day of work and stating the reason for his departure was failure to return from disability leave.  The January 2012 VA psychiatric examiner noted that the Veteran had anxiety dealing with people, problems completing tasks, and impaired memory that caused problems at work.

The April 2014 VA-contracted psychiatric examiner stated that the Veteran reported leaving his last job in part due to his mental health symptoms including depression, impaired sleep, anhedonia, difficulty concentrating and prioritizing, anxiety, and significant memory and concentration problems.  The examiner described the Veteran's symptoms as near continuous panic or depression affecting the ability to function independently, appropriately and effectively, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  

After consideration of the Veteran's employment and educational background, as well as the medical evidence of record, in addition to affording the Veteran the benefit of the doubt, the Board finds that the evidence supports a schedular grant of TDIU.  He has stated that he left his last job due to both psychological symptoms including anxiety and memory loss and orthopedic symptoms.  There is no evidence showing that psychological symptoms are not a reason for his unemployment.  Moreover, the VA psychological examinations of record detail serious impairment that clearly would affect the Veteran's ability to obtain and maintain substantially employment.  Therefore, an award of TDIU is warranted from June 27, 2012, the date the Veteran was service-connected for PTSD.   

The Board has considered whether the Veteran's TDIU should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b), for the period prior to June 27, 2012.  See Thun, 22 Vet. App. at 115.  Prior to June 2012, the Veteran was only service-connected for tinnitus at 10 percent disabling (from September 2011) and bilateral hearing loss with a noncompensable rating (from August 1996); thus, he is not eligible for TDIU on a schedular basis during this period.  In addition, because the evidence does not suggest, and the Veteran has not asserted, that he was unable to maintain substantially gainful employment due to his service-connected hearing loss or tinnitus, the Board finds that referral to the Director is not warranted.  


ORDER

A compensable rating for bilateral hearing loss is denied. 

Referral for extraschedular consideration for service-connected tinnitus, currently rated at 10 percent, is not warranted.  

TDIU is granted effective June 27, 2012, subject to the laws and regulations governing the award of monetary benefits.  





REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims so that every possible consideration is afforded. 

Service connection for a left hand or wrist condition to include left carpal tunnel syndrome

The April 2016 VA-contracted examiner completed numerous standardized assessments relating to the Veteran's claim for service connection for a left hand or wrist condition.  On these forms, the examiner stated that the Veteran did not have a current left wrist or hand disability, and that STRs other than the Veteran's separation examination report were not in the claims file.  However, SSA records from June 2011 show a diagnosis of mild left carpal tunnel syndrome.  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (even a diagnosis rendered prior to the claims period could be sufficient to constitute a current disability for compensation purposes).  Furthermore, the claims file contains the Veteran's enlistment examination, his STRs, and his separation examination.  Accordingly, a remand is necessary for the VA examiner to review the evidence, including the STRs of record and any new evidence obtained pursuant to the directives below, and provide an adequate nexus opinion as to the relationship, if any, between the Veteran's active service and his left carpal tunnel disability.  

Service connection for a low back disability 

The April 2016 VA-contracted examiner provided a negative nexus opinion regarding the relationship between the Veteran's current back disability and his service.  The Board finds this opinion inadequate because it does not provide a rationale for why the Veteran's reported history of back pain immediately following service necessitating chiropractic care is not related to his current disability.   



Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all providers of evaluations or treatment he has received for his claimed left/hand wrist and back conditions.  The AOJ should obtain for the record copies of the complete clinical records (i.e., any not already associated with the record) from the providers identified.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

2.  Then, return the April 2016 examination reports to the VA-contracted examiner, if possible.  The examiner must review the claims file including any new evidence obtained pursuant to the directives above and the Veteran's service treatment records of record.  Based on the evidence of record, the examiner must provide an opinion on the following:

a) Is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that the Veteran's left carpal tunnel syndrome or any other diagnosed left hand or wrist disability is related to his service?   

In responding to this question, the examiner should reference the Veteran's active service as a mechanic, as described in the October 2003 VA left hand examination report, and his post-military occupational pursuits described, e.g., in the January 2012 VA psychiatric examination report. 

b) Taking into account the Veteran's report of lower back pain immediately after service, is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that the Veteran's back disability is related to his service?   

c) IS IT AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that the Veteran's back disability manifested to a compensable degree within one year of separation from active service? 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

If the same examiner is not available, then submit the above request to an appropriate examiner or examiners.  If an adequate opinion cannot be provided without an additional examination, the Veteran should be scheduled for such.  

4.  After completion of the foregoing, the AOJ should review the record and re-adjudicate the claims.  If any claim remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his attorney the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


